Exhibit 10.16(e)
FIFTH AMENDMENT TO LEASE
          THIS AMENDMENT, dated this 20th day of November, 2008, between CLP
INDUSTRIAL PROPERTIES, LLC, a Delaware Limited Liability Company (“Lessor”) and
SKECHERS USA, INC., a Delaware corporation (“Lessee”), for the premises located
in the City of Ontario, County of San Bernardino, State of California, commonly
known as 1777 S. Vintage Avenue (the “Premises”).
W I T N E S S E T H:
          WHEREAS, Lessor and Lessee, entered into that certain Lease dated
November 21, 1997, the First Amendment to Lease dated April 26, 2002, the Second
Amendment to Lease dated May 14, 2002, the Third Amendment to Lease dated May 7,
2007 and the Fourth Amendment to Lease dated November 10, 2007 (hereinafter
collectively referred to as the “Lease”); and
          WHEREAS, Lessor and Lessee desire to amend the Lease as more fully set
forth below.
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
          1. Definitions. Unless otherwise specifically set forth herein, all
capitalized terms herein shall have the same meaning as set forth in the Lease.
          2. Term: Paragraph 2, Term, of the Third Amendment to Lease, shall be
deleted in its entirety and the following substituted therefore: The term of the
Lease shall be extended until and shall terminate on, December 31, 2009, which
shall be deemed to be the Expiration Date for all purposes under the Lease.
          3. Base Rental: Paragraph 3, Base Rental, of the Third Amendment to
Lease, shall be amended effective June 1, 2009 as follows:

                      Period   Rentable Square   Annual Rent   Annual Rent  
Monthly Installment from   through   Footage   Per Square Foot   Base Rent   of
Base Rent 6/1/2009   12/31/2009   284,559   $5.40   $1,536,618.60   $128,051.55

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

Page 1 of 3



--------------------------------------------------------------------------------



 



          4. Renewal Option. The renewal option in Paragraph 2, Renewal Option,
of the Fourth Amendment to Lease shall be deleted and replaced as follows:
          Lessee shall, provided the Lease is in full force and effect and
Lessee is not in default under any of the other terms and conditions of the
Lease at the time of notification or commencement, have one (1) option to renew
this Lease for a term of two (2)months, for the portion of the Premises being
leased by Lessee as of the date the renewal term is to commence, on the same
terms and conditions set forth in the Lease, except as modified by the terms,
covenants and conditions as set forth below:

  a.   If Lessee elects to exercise said option, then Lessee shall provide
Lessor with written notice no earlier than the date which is nine (9) months
prior to the expiration of the then current term of the Lease but no later than
the date which is six (6) months prior to the expiration of the then current
term of this Lease. If Lessee fails to provide such notice, Lessee shall have no
further or additional right to extend or renew the term of the Lease.

  b.   The Annual Rent and Monthly Installment shall remain as follows:

                      Period   Rentable Square   Annual Rent   Annual Rent  
Monthly Installment from   through   Footage   Per Square Foot   Base Rent   of
Base Rent 1/1/2010   2/28/2010   284,559   $5.40   $1,536,618.60   $128,051.55

  c.   This option is not transferable; the parties hereto acknowledge and agree
that they intend that the aforesaid option to renew this Lease shall be
“personal” to Lessee as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the aforesaid option to renew.     d.  
As each renewal option provided for above is exercised, the number of renewal
options remaining to be exercised is reduced by one and upon exercise of the
last remaining renewal option Lessee shall have no further right to extend the
term of the Lease.

          5. Broker Indemnification. Lessee represents and warrants to Lessor
that no real estate broker, agent, commissioned salesperson or other person has
represented Lessee in the negotiations of this Amendment, other than CB Richard
Ellis and RREEF Management Company. In the event Lessee exercises it Option to
Renew as set forth herein, Lessor agrees to pay all commissions due the
foregoing broker. Lessee agrees to indemnify and hold Lessor harmless from and
against any claim for any such commissions, fees or other form of compensation
by any such third party claiming through the Lessee, including, without
limitation, any and all claims, causes of action, damages, costs and expenses,
including attorneys’ fees associated therewith.

Page 2 of 3



--------------------------------------------------------------------------------



 



     6. Incorporation. Except as modified herein, all other terms and conditions
of the Lease between the parties above described, as attached hereto, shall
continue in full force and effect.
     7. Limitation of Lessor’s Liability. Redress for any claim against Lessor
under this Amendment and the Lease shall be limited to and enforceable only
against and to the extent of Lessor’s interest in the Building. The obligations
of Lessor under this Amendment and the Lease are not intended to be and shall
not be personally binding on, nor shall any resort be had to the private
properties of, any of its or its investment manager’s trustees, directors,
officers, partners, beneficiaries, members, stockholders, employees, or agents,
and in no case shall Lessor be liable to Lessee hereunder for any lost profits,
damage to business, or any form of special, indirect or consequential damages.
     IN WITNESS WHEREOF, Lessor and Lessee have executed the Amendment as of the
day and year first written above.

                  LESSOR:       LESSEE:
 
                CLP INDUSTRIAL PROPERTIES, LLC,       SKECHERS USA, INC., a
Delaware a Delaware limited liability company       corporation
 
                BY: RREEF Management company, a             Delaware
corporation, Authorized Agent            
 
               
By:
  /s/ Elaine M. Seaholm       By:   /s/ David Weinberg
 
               
 
  Name: Elaine M. Seaholm           Name: David Weinberg

  Title:   Vice President/District Manager         Title:   Chief Operating
Officer

  Dated: 1/29/09         Dated: Dec. 2, 2008
 
               
 
          By:   /s/  Frederick H. Schneider, Jr.
 
               
 
            Name: Frederick H. Schneider, Jr.
 
            Title:   Chief Financial Officer
 
            Dated: Dec. 2, 2008

Page 3 of 3